                  UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF WISCONSIN

 RICKY KAMDEM-OUAFFO,

                           Plaintiff,

 v.                                                  Case No. 19-CV-607-JPS

 TAPFIN NORTH AMERICA SHARED
 SERVICES TEAM, CAMPBELLS SOUP
 COMPANY, TASK MANAGEMENT
 INC., CARY HAYES, DENISE M.
 MORRISON, CARLOS J. BARROSO,
 SCOTT KELLER, STEFAN MOHAN,
 CORIE HESS, LINDA HARRISON,
                                                                        ORDER
 DUANE MORRIS, JONATHAN D.
 WETCHLER, TREVOR H. TANIGUCHI,
 MCELROY, DEUTSCH, MULVANEY &
 CARPENTER LLP, BERNARD E.
 JACQUES, DAYNE R. JOHNSON,
 JOHN/JANE DOE, and ABC
 CORPORATION 1-10,

                           Defendants.


       On June 5, 2019, the Court dismissed this action without prejudice

because Plaintiff Ricky Kamdem-Ouaffo refused to follow the Court’s order

that he submit an amended complaint. (Docket #4). On June 13, 2019,

Plaintiff filed a document entitled “Objections Pursuant to the Fed. R. Civ.

Proc. Rule 46 to the Court’s [ECF # 2 and 4] Orders Striking and/or

Dismissing Case Without Prejudice.” (Docket #6). He wants the Court to

“Amend/Supplement” its previous orders in this case to reflect, among

other things, that Plaintiff did not ask that this case be dismissed.
       Federal Rule of Civil Procedure (“FRCP”) 46 sets forth the procedure

to object to court rulings and issues at trial. No trial has taken place in this

action; this rule does not apply to Plaintiff’s request. Plaintiff’s motion reads

like a motion for reconsideration, but he concludes by expressly

denouncing any request for reconsideration. Id. at 14.

       Nonetheless, the Court construes Plaintiff’s pro se motion generously

as a motion for reconsideration under FRCP 59(e), which permits a party to

request that a court “alter or amend a judgment.” A court may “alter or

amend a judgment only if the petitioner can demonstrate a manifest error

of law or present newly discovered evidence.” Obriecht v. Raemisch, 517 F.3d

489, 494 (7th Cir. 2008). “A Rule 59(e) motion ‘does not provide a vehicle

for a party to undo its own procedural failures, and it certainly does not

allow a party to introduce new evidence or advance arguments that could

and should have been presented to the district court prior to the judgment.”

United States v. Resnick, 594 F.3d 562 (7th Cir. 2010) (quoting Bordelon v. Chi.

Sch. Reform Bd. of Trs., 233 F.3d 524, 529 (7th Cir. 2000)).

       Plaintiff has not demonstrated a manifest error of law, and he does

not present any newly discovered evidence that would change the Court’s

dismissal order. He simply believes that after he refused to file an amended

complaint as ordered, the Court should have relented and resurrected the

original complaint which the Court had previously stricken. Plaintiff’s

complaint was stricken because it failed to satisfy FRCP 8(a)(2)’s

requirement of a “short and plain statement of the claim showing that the

pleader is entitled to relief,” and because it was almost entirely duplicative

of another case Plaintiff is litigating in the District of New Jersey. Plaintiff

concedes, as he must, that he expressly refused to file an amended




                                  Page 2 of 3
complaint to correct these deficiencies. This amounts to a failure to

prosecute, and this case was properly dismissed on that ground.

      Plaintiff’s motion for reconsideration will be denied.

      Accordingly,

      IT IS ORDERED that Plaintiff’s motion for reconsideration (Docket

#6) be and the same is hereby DENIED.

      Dated at Milwaukee, Wisconsin, this 17th day of June, 2019.

                                  BY THE COURT:



                                  ____________________________________
                                  J. P. Stadtmueller
                                  U.S. District Judge




                               Page 3 of 3
